                Case 4:20-cv-04255-JST Document 16 Filed 10/02/20 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RENEE ROSENBLIT, State Bar #304983
     RYAN STEVENS, State Bar #306409
 4   Deputy City Attorney
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone:    (415) 554-3853 (Rosenblit)
                   (415) 554-3975 (Stevens)
 7   Facsimile:    (415) 554-3837
     E-Mail:       Renee.Rosenblit@sfcityatty.org
 8                 Ryan.Stevens@sfcityatty.org

 9   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
10

11

12                                       UNITED STATES DISTRICT COURT

13                                    NORTHERN DISTRICT OF CALIFORNIA

14    DANIEL GIOSSO, JAMES GIOSSO, AND                    Case No. 20:cv-04255 JST
      RICHARD GIOSSO, TRUSTEES OF THE
15    GIOSSO CHILDREN’S TRUST; MIKE                       STIPULATION AND ORDER FOR
      O’NEILL AND SONS, A CALIFORNIA                      VOLUNTARY DISMISSAL
16    GENERAL PARTNERSHIP,

17            Plaintiffs,

18            vs.

19    CITY & COUNTY OF SAN FRANCISCO, a
      municipal entity, and DOES 1 through 100,
20    inclusive,

21            Defendant.

22

23

24           Plaintiffs DANIEL GIOSSO, JAMES GIOSSO, AND RICHARD GIOSSO, TRUSTEES OF

25   THE GIOSSO CHILDREN’S TRUST; MIKE O’NEILL AND SONS, A CALIFORNIA GENERAL

26   PARTNERSHIP and Defendant CITY AND COUNTY OF SAN FRANCISCO, by and through their

27   respective counsel, hereby stipulate as follows:

28           Plaintiffs voluntarily dismiss this action in its entirety without prejudice pursuant to Rule 41(a)
      Stipulation and Order for Voluntary Dismissal        1                           n:\lit\li2020\210027\01482880.docx
      Case No.. 20-cv-04255-JST
                Case 4:20-cv-04255-JST Document 16 Filed 10/02/20 Page 2 of 2




 1   of the Federal Rules of Civil Procedure. The parties shall each bear their own fees and costs.

 2   Dated: October 2, 2020
 3                                                       DOWLING & MARQUEZ
 4

 5                                                    By:/s/ Curtis Dowling
 6                                                       CURTIS F. DOWLING

 7                                                       Attorneys for Plaintiffs

 8

 9   Dated: October 1, 2020

10                                                       DENNIS J. HERRERA
                                                         City Attorney
11                                                       MEREDITH B. OSBORN
                                                         Chief Trial Deputy
12                                                       RYAN STEVENS
                                                         Deputy City Attorney
13

14                                                    By:/s/ Ryan Stevens
                                                         RYAN STEVENS
15

16                                                       Attorneys for Defendant(s)
                                                         CITY AND COUNTY OF SAN FRANCISCO
17

18                                                         ORDER
19           IT IS SO ORDERED: The above captioned case and Defendant CITY AND COUNTY OF
20   SAN FRANCISCO shall be dismissed from this case without prejudice.
21

22   DATED: _______________, 2020                        ___________________________________
                                                         JON S. TIGAR
23                                                       Judge of the United States District Court
24

25

26

27

28
      Stipulation and Order for Voluntary Dismissal             2                         n:\lit\li2020\210027\01482880.docx
      Case No.. 20-cv-04255-JST
